Citation Nr: 1730284	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  09-43 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased rating for residuals of a left fibula fracture, rated as 10 percent from March 1, 2008, and as 20 percent from May 16, 2014.

2. Entitlement to an initial rating greater than 10 percent for esophagitis with esophageal reflux.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from June 1997 to February 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In October 2013, a travel board hearing was held before the undersigned Veterans Law Judge (VLJ). 

In March 2014, the Board dismissed the appeal as to increased ratings for right and left knee disabilities; and granted entitlement to service connection for right and left shoulder disorders. The Board remanded the issues of entitlement to service connection for a low back disorder and sinusitis; and entitlement to increased ratings for left tibia fracture and esophagitis with esophageal reflux. Service records show the Veteran fractured his left fibula during service and service connection was established for same. The Board has rephrased the issue to reflect the left fibula rather than tibia. 

In August 2014, the Appeals Management Center (AMC) granted entitlement to service connection for a low back disorder. In April 2015, the AMC granted entitlement to service connection for rhinitis, claimed as sinusitis. Accordingly, the appeal as to those issues is resolved. 

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2008, the RO in pertinent part granted entitlement to service connection for residuals of a left fibula fracture (10 percent from March 1, 2008) and for chronic esophagitis with esophageal reflux (noncompensable from March 1, 2008). The Veteran disagreed with the ratings assigned and perfected this appeal. In April 2015, the rating for residuals of a left fibula fracture was increased to 20 percent from May 16, 2014, resulting in staged ratings. The rating for chronic esophagitis was increased to 10 percent effective March 1, 2008.  

The March 2014 remand directed the AOJ to obtain and associate with the claims file all outstanding records of VA and private treatment for the claimed disorders. In April 2014, the AMC asked the Veteran to submit authorizations for each non-VA provider. 

In June 2014, the Veteran submitted various authorizations for release of medical records (VA Form 21-4142). There is no indication that any of these records were requested. The Board acknowledges that some of the authorizations refer to disorders other than those currently for consideration. Some, however, refer to "all disabilities". These records are potentially relevant and should be requested. As the releases are now out of date, the Veteran should be offered another opportunity to submit authorizations for any treatment pertaining to the residuals of left fibula fracture and/or chronic esophagitis. 38 C.F.R. § 3.159(c)(1) (2016).

VA records were last added to the electronic folder in November 2016 and updated records should be obtained on remand. 38 C.F.R. § 3.159(c)(2).

The residuals of the Veteran's left fibula fracture are currently rated under Diagnostic Code 5262, which addresses impairment of the tibia or fibula with knee or ankle disability. The Veteran is separately service-connected for his left knee and it is clear that the rating under Diagnostic Code 5262 contemplates disability of his left ankle. The Veteran most recently underwent a VA ankle examination in May 2014. On review, the examination does not contain all information necessary to rate the condition and additional examination is needed. See Correia v. McDonald, 28 Vet. App. 158 (2016) (requiring that rating examinations include, among other things, joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with the range of the opposite undamaged joint).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask him to identify any private medical treatment for residuals of left fibula fracture and chronic esophagitis with esophageal reflux. For each provider identified, he should submit VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs. The AOJ must request any records properly identified and all efforts to obtain such records must be documented in the claims folder. 

2. Request VA medical center records for the period from November 2016 to the present. All records obtained should be associated with the claims folder. 

3. Thereafter, schedule the Veteran for a VA examination to determine the nature and severity of residuals of left fibula fracture. The electronic claims folder must be available for review. 

In accordance with the latest worksheet, the examiner is to provide a detailed review of the appellant's pertinent medical history and current complaints related to the residuals of left fibula fracture. As part of the physical examination, the examiner is to test the range of motion in both ankles in active motion, passive motion, weight-bearing and nonweight-bearing, or provide an explanation as to why it is not possible to do so. If there is clinical evidence of pain on motion, the examiner should indicate the degree at which such pain begins. A complete rationale for any opinion expressed must be provided. 

4. Review the examination report to ensure that it is in complete compliance with the directives of this Remand. If the report is deficient in any manner, the AOJ should implement corrective procedures at once.

5. The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2016). 

6. Upon completion of the requested development and any additional development deemed appropriate, readjudicate the appeal issues. If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




